COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-123-CR


DATHAN HALL                                                         APPELLANT


                                             V.

THE STATE OF TEXAS                                                      STATE

                                          ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Appellant’s Motion To Dismiss Appeal.”            The

motion complies with rule 42.2(a) of the rules of appellate procedure. T EX. R.

A PP. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; T EX.

R. A PP. P. 43.2(f).

                                                       PER CURIAM

PANEL D:       WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: July 10, 2008